Chief Justice Shakswood
delivered the opinion of the court, March 6th 1882.
If, as is alleged, the court below made absolute the rule to strike off the widow’s withdrawal of her claim for $300 under the Act of April 14th 1851, § 5, Pamph. L. 613, on the ground that she had no right to withdraw it, we think it was an error, as contrary was field by this court in White Deer Township’s Appeal, 38 Legal Intell. 285. But the ground of the action of the court does not appear of record. The order of the court is simply that the widow’s withdrawal be stricken off. The record sliows affidavits and depositions. There is an affidavit of the widow herself averring that she never intended to sign any paper withdrawing her claim for the $300, and that the purported withdrawal by her dated in October 1881, was signed by her without understanding the nature thereof, and the effect thereof.” Non constat that this was not the ground of the order. But however it may have been, it is clear that this was but an interlocutory order, and no appeal lies to this court except from the final decree of distribution. The appellant may appeal from that decree if the money is eventually awarded to the widow.
Appeal quashed.